
	
		I
		112th CONGRESS
		1st Session
		H. R. 1277
		IN THE HOUSE OF REPRESENTATIVES
		
			March 31, 2011
			Mr. Poe of Texas
			 introduced the following bill; which was referred to the
			 Committee on Energy and
			 Commerce, and in addition to the Committee on
			 Agriculture, for a period
			 to be subsequently determined by the Speaker, in each case for consideration of
			 such provisions as fall within the jurisdiction of the committee
			 concerned
		
		A BILL
		To authorize the Secretary of Homeland Security to make
		  grants for public-private partnerships that finance equipment and
		  infrastructure to improve the public safety of persons who are residents of
		  rural areas of the United States near the border with Mexico by enhancing
		  access to mobile communications, and for other purposes.
	
	
		1.Short titleThis Act may be cited as the
			 Southern Borderlands Public Safety
			 Communications Act.
		2.PurposeThe purpose of this Act is to improve the
			 public safety of persons living in rural areas of the United States near the
			 border with Mexico by enhancing mobile communications capabilities.
		3.Grant
			 program
			(a)In
			 generalThe Secretary of Homeland Security may make competitive
			 grants for public-private partnerships that finance equipment and
			 infrastructure to improve the public safety of persons who are residents of
			 rural areas of the United States near the border with Mexico, by enhancing
			 access to mobile communications for such persons who do not currently have
			 access to reliable mobile communications networks.
			(b)Focus
			 areasIn making grants under this section, the Secretary shall
			 focus on projects that improve mobile communications in areas impacted by the
			 illegal smuggling and trafficking of people and drugs from Mexico into the
			 United States.
			(c)Eligible
			 applicantsPersons eligible for grants under this section include
			 States, counties, municipalities, organizations representing agricultural
			 producers and other rural Americans, and telecommunications providers.
			(d)Authorization of
			 appropriationsFor grants under this section there is authorized
			 to be appropriated to the Secretary $10,000,000 for the 3-fiscal-year period
			 following the date of enactment of this Act.
			(e)Funding
			 offsetTo offset amounts
			 appropriated pursuant to the authorization of appropriations in subsection (d),
			 the International Forestry Cooperation Act of 1990 (16 U.S.C. 4501 et seq.) is
			 repealed.
			
